--------------------------------------------------------------------------------

FORM OF

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT, dated as of November 13, 2007 (this “Agreement”), by and
between BROADWEBASIA, INC., a British Virgin Islands corporation (the
“Company”), and the optionee named on the signature page hereto (the
“Optionee”).

BACKGROUND

The Company is obligated to grant a stock option (the “Option”) to the Optionee
for a number of shares of the Company’s Common Stock that is listed on the
signature page as Option Shares (the “Option Shares”).  The Board of Directors
of the Company has authorized the grant of the Option to the Optionee.

The Optionee understands that following the grant of the Option, the Company
will be acquired by The World of Tea Inc. (“WOT”).  WOT is a public reporting
company whose shares are quoted on the over-the-counter bulletin board.  The
acquisition of the Company by WOT is occurring pursuant to a Share Exchange
Agreement (the “SEA”), dated on or about the date hereof, between the Company,
the shareholders of the Company.  This Option will be assumed in accordance with
the provisions of the SEA and the number of securities and exercise price of
this Option following such assumption shall be as provided for in the SEA.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, mutual covenants herein set
forth and other good and valuable consideration, subject to the terms and
conditions herein, the Company and the Optionee hereby agree as follows:

1.

Grant of Option.

Subject to the terms and conditions herein, the Company hereby grants to the
Optionee the Option to purchase the Option Shares at an exercise price (the
“Exercise Price”) per share equal to $4.35, as may be adjusted from time to time
as provided in this Agreement.

2.

Exercise of the Option.  

(a)

The Option shall vest and become exercisable in accordance with the vesting
schedule set forth on the signature page to this Agreement.

(b)

The Option shall expire on the tenth anniversary of the date of grant, subject
to earlier termination as provided herein.

3.

Rights of Holder.

The Optionee shall not have any rights to dividends or any other rights of a
stockholder with respect to any securities issuable upon exercise of the Option
until such securities shall have been issued to the Optionee (as evidenced by
the appropriate entry on the transfer books of the Company) upon purchase of
such securities upon exercise of the Option.  Furthermore, nothing contained in
this Agreement shall confer upon the Optionee any right to be continued in the
employ of the Company or its subsidiaries beyond what is called for in any
employment agreement that the Optionee may have with the Company or shall
prevent the Company from terminating the Optionee’s employment in accordance
with any such employment agreement or applicable law.

--------------------------------------------------------------------------------



4.

Non-Transferability of Option.

This Option shall not be transferable other than by will or by the laws of
descent and distribution, and may be exercised during the Optionee’s lifetime
only by the Optionee

5.

Adjustments.

(a)

If there is a stock dividend, stock split-up, share combination, exchange of
shares, recapitalization, merger, consolidation, acquisition or disposition of
property or shares, reorganization, liquidation or other similar changes or
transactions, by the Company during the term of the Option, the Board of
Directors of the Company shall make such adjustment of the number and class of
shares then covered by the Option, or of the Exercise Price, or both, whose
determination shall be conclusive.  To the extent practicable, the Company shall
give the Optionee prior notice of any such event, provided that the failure by
the Company to give such notice shall not subject the Company to any liability
herein.

(b)

 If the Company shall be the surviving corporation in any reorganization,
merger, consolidation, etc. of the Company with one or more other corporations,
any then outstanding Option shall pertain to and apply to the securities to
which a holder of the number of shares of Common Stock subject to such Option
would have been entitled immediately following such reorganization, merger,
consolidation, etc. with a corresponding proportionate adjustment of the
Exercise Price as to which such Option may be exercised so that the aggregate
Exercise Price as to which such Option may be exercised shall be the same as the
aggregate Exercise Price as to which such Option may be exercised for the shares
remaining subject to the Option immediately prior to such reorganization,
merger, consolidation, etc.

(c)

In the event of a merger or consolidation in which the Company is not the
surviving corporation, or sale of all or substantially all of the assets of the
Company in which outstanding shares of Common Stock are exchanged for
securities, cash or other property of any other corporation or business entity
or in the event of a liquidation of the Company (collectively, a “Corporate
Transaction”), the Board of Directors of the Company, or the board of directors
of any corporation assuming the obligations of the Company, may, in its
discretion, take any one or more of the following actions, as to outstanding
Options: (i) provide that such Options shall be assumed, or equivalent Options
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof); (ii) upon written notice to the Optionee, provide that all
unexercised Options will terminate immediately prior to the consummation of such
transaction unless exercised by the Optionee within a specified period following
the date of such notice; or (iii) in the event of a Corporate Transaction under
the terms of which holders of the Common Stock of the Company will receive upon
consummation thereof a cash payment for each share surrendered in the Corporate
Transaction (the “Transaction Price”), make or provide for a cash payment to the
Optionee equal to the difference between (A) the Transaction Price times the
number of shares of Common Stock subject to such outstanding Options (to the
extent then exercisable at prices not in excess of the Transaction Price) and
(B) the aggregate Exercise Price of all such outstanding Options in exchange for
the termination of such Options.  Notwithstanding the foregoing, upon the
occurrence of the transactions contemplated by the SEA, the Option shall be
assumed by ABH and the number of Option Shares issuable upon the exercise hereof
and the Exercise Price applicable to the exercise of this Option shall be as
contemplated by the SEA.

--------------------------------------------------------------------------------



6.

Reservation of Shares.

The Company shall at all times during the term of the Option reserve and keep
available such number of shares of Common Stock or such other class of stock
then subject to the Option as shall be sufficient to satisfy the requirements of
this Agreement.  The Company shall list such shares of Common Stock on the
national securities exchange or automated quotation system on which the
Company’s Common Stock is then listed.

7.

Exercise Procedure.

(a)

The Optionee may exercise the Option, at any time or from time to time as
provided herein, by delivering to the Company a written notice duly signed by
the Optionee stating the number of Option Shares that the Optionee has elected
to purchase and accompanied by payment in an amount equal to the full purchase
price for the Option Shares to be purchased (the “Purchased Shares”).  The
notice may be in form of the “Exercise of Option to Purchase Shares” attached
hereto.  The payment may either be in cash or by check or shares of the
Company’s Common Stock with a fair market value equal to the exercise price on
the date the Option is exercised, or through a combination of cash or shares.

(b)

Notwithstanding any provisions herein to the contrary, if the fair market value
of one share of the Company’s Common Stock is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising the
Option for cash, the Optionee may elect to receive shares equal to the value (as
determined below) of this Option (or the portion thereof being exercised) in
which event the Company shall issue to the Optionee a number of shares of Common
Stock computed using the following formula:




X = Y(A-B)

A




Where

X

=

the number of shares of Common Stock to be issued to the Optionee




Y

=

the number of shares of Common Stock purchasable under the Option or, if only a
portion of the Option is being exercised, the portion of the Option being
exercised (at the date of such calculation)


A

=

the fair market value of one share of the Company’s Common Stock (at the date of
such calculation)




B

=

Exercise Price (as adjusted to the date of such calculation)

--------------------------------------------------------------------------------



For purposes of the above calculation, fair market value of one share of Common
Stock shall be determined by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Company’s
Common Stock at the time of such exercise, the fair market value per share shall
be the average of the closing bid and asked prices of the Common Stock quoted in
the Over-The-Counter Market Summary or the last reported sale price of the
Common Stock or the closing price quoted on any exchange on which the Common
Stock is listed whichever is applicable, as published in the Eastern Edition of
The Wall Street Journal for the five (5) trading days prior to the date of
determination of fair market value.  




(c)

Following receipt by the Company of such notice of exercise and full payment or
notice of cashless exercise, the Company shall issue, as soon as practicable, a
stock certificate for the Purchased Shares in the name as designated by the
Optionee and deliver the certificate to the Optionee.

8.

Compliance.  

(a)

The Company, however, shall not be required to issue or deliver the stock
certificate until it has complied with all requirements of the Securities Act of
1933, as amended (the “Securities Act”), the Securities Exchange Act of 1934, as
amended, any securities exchange or automated quotation system on which the
Company’s Common Stock may then be listed, and all applicable state laws in
connection with the issuance of the Option Shares or their listing on said
securities exchange or system.  

(b)

If the Option Shares are not then covered by a registration statement, each
certificate for the Option Shares shall bear a legend that is substantially
similar to the following:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS THE REGISTRATION PROVISIONS OF SAID ACT HAVE BEEN COMPLIED WITH OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.”

--------------------------------------------------------------------------------



9.

Notices.

Each notice relating to this Agreement shall be in writing and delivered in
person or by facsimile or certified mail to the Company, at its corporate
headquarters and to the Optionee at the address specified on the signature page
hereto; or to such other address as either party hereto may hereinafter duly
give to the other.

10.

Binding.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their successors, assigns, heirs and administrators.

11.

Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the matters herein, and cannot be amended, modified or terminated
except by an agreement in writing executed by the parties hereto.

12.

Governing Law.

This Agreement shall be construed in accordance with and governed by the laws of
the British Virgin Islands, provided, however, that upon the assumption of this
Agreement by a successor corporation, this Agreement shall be governed by the
laws of the state of incorporation of such successor corporation.




[signature page follows]

--------------------------------------------------------------------------------


Exercise of Option To Purchase Shares

To:  BroadWebAsia, Inc.

The undersigned hereby exercises the Option for the purchase of ______ shares
(the “Shares”) of BroadWebAsia Common Stock granted under a Stock Option
Agreement, dated as of ______________, and herewith makes payment of the
purchase price by the delivery of _______.  In the event the Shares are not
registered under the Securities Act of 1933, as amended, the undersigned shall
provide such representations as may be required by the Company to fulfill any
exemptions that may be sought under said Act.  Kindly issue the certificate for
the Shares in accordance with the instructions given below:




__________________________________

Signature




Instructions for issuance

of stock:




_____________________________________

Name

_____________________________________




_____________________________________

Address




_____________________________________

Social Security Number




--------------------------------------------------------------------------------


 

[SIGNATURE PAGE]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




BROADWEBASIA, INC.




By: _________________________
Name:


Title:







OPTIONEE



Name:






Address:











Option Shares:






Vesting Schedule: ______________


 

--------------------------------------------------------------------------------